Before McKENNAN, Circuit Judge.
This was a suit in equity, brought by William Adamson against Charles H. Dedrick, under the provisions of section 58 of the patent act of 1870, for the purpose of setting aside - certain letters patent [No. 127,064] granted to the defendant June 18, 1872, and alleged in the bill to be for the same invention as the patent granted to complainant January 31, 1865. The invention, as set forth in defendant’s patent, had for its object the economising of time, labor, and material in die manufacture of the soles and heels of boots and shoes, and it consisted in cutting from the raw hide pieces approximately of the form required and applying the tanning process to these pieces alone. There was thus saved the additional time, labor, and material that otherwise would have been required in tanning the “waste pieces;” the cuttings, being in the condition of rawhide, and not of tanned leather, were valuable for glue and other purposes, and it was claimed that the soles and heels produced were of better quality. The complainant’s patent was for precisely the same invention, *166except that he did not limit himself in the application of this process to the manufacture of boots and shoes; his claim being for:
Cutting from raw or untanned hides or skins, or parts of the same, pieces of the size or about the size and form required for useful articles of tanned leather, and tanning the said pieces after they had been thus cut from the raw or untanned hides, as and for the purpose herein set forth.
The bill was filed on the 24th day of July, 1872, and the writ of subpoena issued thereupon was duly served upon the defendant; but the defendant failed to enter an appearance, and thereupon, viz., on the 17th day of October, 1S72, the court, upon motion of C. Howson, Esq., counsel for complainant, granted a decree declaring said patent of De-drick wholly invalid, inoperative, and void.